Judgment unanimously affirmed without costs. Memorandum: We agree with the trial court that the claim herein must be dismissed. We find that the State did not negligently expose plaintiff to unsafe levels of asbestos. The undisputed testimony showed that the State provided the inmate workers with cloth or papér masks, gloves and coveralls. Claimant conceded that he wore a mask on all but the first two days on the job. The State stopped work on the job in order to conduct tests to determine asbestos levels. According to that study, performed in November 1981, asbestos levels were within then-prevailing exposure limits. In particular the study concluded that asbestos fiber concentrations at the jobsite were less than .015 fibers per cubic centimeters of air, less than 1% of the exposure limit then permitted by OSHA. Based on that evidence, which was the only proof submitted on acceptable levels, the State did not breach its duty to provide claimant with a safe place to work. (Appeal from judgment of Court of Claims, Quigley, J.— negligence) Present—Denman, J. P., Pine, Balio, Lawton and Lowery, JJ.